Exhibit 10.1
PHOENIX TECHNOLOGIES LTD.
DIRECTOR COMPENSATION PLAN
(Effective as of April 1, 2008)
     Upon the recommendation of the Compensation Committee of the Board of
Directors (the “Board”) of Phoenix Technologies Ltd. (the “Company”), the Board
approved in April 2008 updates to the Company’s director compensation plan in
order to (i) replace per-meeting fees with annual retainers and (ii) incorporate
time-based vesting into all future equity grants to directors. Only members of
the Board who are not employees of the Company (“Outside Directors”) are
entitled to receive the compensation summarized below. All retainers are payable
quarterly in arrears.
Board Retainer
     All Outside Directors are entitled to receive an annual retainer of
$30,000. The Chairman of the Board also receives an annual retainer of $20,000.
In addition, Outside Directors who serve on Board committees are entitled to
receive the fees set forth below, as applicable.
Board Committee Retainers
     The chairperson of the Audit Committee is entitled to receive an annual
retainer of $20,000, and the other members of the Audit Committee are entitled
to receive an annual retainer of $15,000.
     The chairperson of the Compensation Committee is entitled to receive an
annual retainer of $15,000, and the other members of the Compensation Committee
are entitled to receive an annual retainer of $7,500.
     The chairperson of the Nominating and Corporate Governance Committee is
entitled to receive an annual retainer of $10,000, and the other members of the
Nominating and Corporate Governance Committee are entitled to receive an annual
retainer of $5,000.
Equity Compensation
     The number of shares underlying the initial stock option grant to a new
director remains unchanged at 40,000 shares, and the number of shares underlying
each director’s annual anniversary option grant remains unchanged at 15,000
shares. However, all such director option grants from and after April 1, 2008
shall vest over three (3) years in accordance with the following vesting
schedule: 25 percent of the shares subject to the option grant shall vest
immediately upon the date of grant, and 1/36th of the balance of the shares
shall vest monthly thereafter.

 